United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1957
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Ricky L. Jackson,                         *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: November 10, 1999

                                   Filed: November 18, 1999
                                    ___________

Before McMILLIAN, BEAM, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       On direct appeal of his conviction after a jury trial for conspiracy to distribute
controlled substances in violation of 21 U.S.C. § 846, Ricky Jackson challenges
evidentiary rulings made at trial, as well as the sufficiency of the evidence to support
his conviction. We have carefully reviewed Jackson's arguments and find them to be
without merit. We therefore affirm the district court1 without further discussion. See
8th Cir. R. 47B.

      1
        The Honorable Richard Webber, United States District Court for the Eastern
District of Missouri.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-